DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on March 4, 2021 has been entered. Claims 1-7, 9-15, and 17-19 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on January 29, 2021.

Response to Arguments
Applicant’s arguments see pages 8-9, filed March 4, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-7, 9-15, and 17-19 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “forming a 3D density array by: one or more of taking the difference between two raw density arrays, rotating the density array, multiplying the density array by a front-lighting array, and projecting the processed density array onto a plane to form an image; and calculating spatial statistics for each of a set of vectors each corresponding to a pixel of a corresponding image slice, wherein the spatial statistics include a vector mean, a vector maximum, and a vector standard deviation” as the references only teach general projection techniques with regards to average and maximum intensity projections for generating the slabs for the 3D visualization and color segmentation techniques, however the references fail to explicitly define a process for forming an array by the techniques specified above inclusive of calculating statistical spatial values for 3 parameters of mean, maximum, and standard deviation with respect to image slice vectors.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 9 and 17, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-7, 10-15, 18, and 19, these claims depend from allowed base claims 1, 9, and 17, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0109631 A1 – Reference is of particular relevance to the application as it discloses a method for performing volume rendering a 3D array of image data to produce images with an increased spatial information. 
US 2009/0003665 A1 – Reference is of particular relevance to the application as it discloses a method for multi-view volumetric rendering for various regions of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TERRELL M ROBINSON/Examiner, Art Unit 2619